Title: From Thomas Jefferson to Jones & Howell, 25 May 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Washington May 25. 07.
                        
                        I must ask the favor of you to procure for me 200. sheets of rolled iron, each sheet 16. I. wide & 6. feet
                            long, clear of cracks and flaws. they must be exact in size, because if shorter or narrower they cannot come into use at
                            all, & if longer or wider it will be in pure waste. yet this last fault would be better than the first. as it will
                            probably take time to select these at the rolling mills, being so particular in size & quality, it will suffice if they
                            be forwarded to Richmond in July or August.
                        Be so good as to send at the same time 2. sheets of milled lead, of about 4. or 5. lb. to the square foot, of
                            any size, being intended for patching. I salute you with friendship.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. As difficulties have sometimes occurred in procuring sheet iron of special sizes & quality it
                                will be satisfactory to hear by a line whether any doubt will arise in this case.
                        
                    